Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action	
	This office action is a response to applicant’s communication submitted November 2, 2021, wherein claims 1, 11, 13, and 14 are amended and claims 6-8 are canceled.  This application is a national stage application of PCT/EP2018/068743, filed July 11, 2018, which claims benefit of foreign application EP17290094.6, filed July 12, 2017.
Claims 1-5 and 11-17 are pending in this application.
Election/Restrictions
Applicant’s provisional election with traverse of group I, claims 1-8 and 15-17, drawn to compositions of cross-linked maltodextrins and insulin, filed November 2, 2021, is acknowledged.  Applicant’s arguments of record with respect to the aforementioned traversal are acknowledged and found to be not persuasive to remove the requirement for restriction.  Specifically, while claims 1, 13, and 14 have specifically been amended to require that the biological agent in the composition is insulin, as discussed below a composition of crosslinked maltodextrin and insulin is still obvious in view of the art and does not represent a special technical feature of the claimed invention.  Claims 11-14 are withdrawn from further consideration.
Claims 1-5 and 15-17 as amended are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (PCT publication WO2016/004974, reference included with PTO-1449) in view of Benita et al. (PCT international publication WO2015/111062, reference included with PTO-892)
Independent claim 1 is directed to a composition intended for oral administration, which is interpreted as a composition suitable for oral administration, comprising a crosslinked maltodextrin and insulin.  The limitation “intended for oral administration” is interpreted to require that the composition, when administered orally, allows the insulin to reach circulation and exert a biological effect in the subject.  Dependent claims 2-5 define specific features of the crosslinked maltodextrin.  Dependent claims 15 and 16 describe the composition as a long-lasting release composition.
Trotta et al. discloses a complex between an organic compound and a crosslinked polymer obtainable by reacting a maltodextrin deriving from a starch comprising 25-50% amylose with a crosslinking agent which can include a dianhydride. (p. 3 lines 20-31) In a preferred embodiment the crosslinking agent is pyromellitic anhydride. (p. 4 lines 8-13) This crosslinked polymer is therefore the same as that recited in instant claims 1-4.  In a further preferred embodiment the crosslinker is used in an amount of 0.57 moles of crosslinker per mole of anhydroglucose unit, thereby meeting the additional limitation of instant claim 5. (p. 8 lines 6-11) This polymer is suitable for use in various fields including the pharmaceutical industry. (p. 8 lines 27-31) In a specific embodiment (p. 20 lines 16-28) it is used to encapsulate the pharmaceutical agents ketoprofen and dexamethasone.  Trotta et al. does not specifically disclose a composition wherein the encapsulated organic compound is insulin.
Benita et al. discloses encapsulation of protein drugs in polymeric nanoparticles to allow for oral bioavailability and sustained release. (p. 2 second and third paragraphs, p. 3 first paragraph) The polymer used in the nanoparticle is preferably a cross-linked glucan. (p. 3 second paragraph) The glucan 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cross-linked maltodextrin described by Trotta et al. as the crosslinked alpha glucan encapsulating agent in the nanoparticles described by Benita et al.  One of ordinary skill in the art would have found this to be obvious because Benita et al. generally suggests that cross-linked alpha-glucans can be used for this purpose, and because Trotta et al. discloses that this specific crosslinked maltodextrin is useful for encapsulating organic compounds.
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (PCT publication WO2016/004974, reference included with PTO-1449) in view of Barzilay et al. (US pre-grant publication 2015/0118280, cited in PTO-892)
Independent claim 1 is directed to a composition intended for oral administration, which is interpreted as a composition suitable for oral administration, comprising a crosslinked maltodextrin and insulin.  The limitation “intended for oral administration” is interpreted to require that the composition, when administered orally, allows the insulin to reach circulation and exert a biological effect in the subject.  Dependent claims 2-5 define specific features of the crosslinked maltodextrin.  Dependent claims 15 and 16 describe the composition as a long-lasting release composition.  Dependent claim 17 specifically describes the composition as a food or nutraceutical.
Trotta et al. discloses a complex between an organic compound and a crosslinked polymer obtainable by reacting a maltodextrin deriving from a starch comprising 25-50% amylose with a crosslinking agent which can include a dianhydride. (p. 3 lines 20-31) In a preferred embodiment the 
Barzilay et al. discloses that the presence of insulin in mammalian milk is beneficial for an infant’s health, but that insulin and similar compounds are extremely sensitive to manufacturing and environmental storage conditions. (p. 1 paragraph 8) Barzilay et al. further discloses a method of encapsulating and embedding a bioactive ingredient in a mammalian newborn formulation. (p. 1 paragraphs 9-10) In one embodiment the encapsulating material is a maltodextrin. (p. 4 paragraph 60) The bioactive ingredient is preferably insulin. (p. 4 paragraph 64) The encapsulated biological ingredient preferably maintains its biological activity during the digestion of the food. (p. 4 paragraph 77) A specific embodiment is described wherein maltodextrin is used to encapsulate insulin, and incorporated in a post-weaning feed for lambs. (p. 7 paragraphs 139-140)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cross-linked maltodextrin described by Trotta et al. as the crosslinked alpha glucan encapsulating agent in the food compositions described by Barzilay et al.  One of ordinary skill in the art would have found this to be obvious because Barzilay et al. generally suggests that maltodextrins can be used for this purpose, and because Trotta et al. discloses that this specific crosslinked maltodextrin is useful for encapsulating organic compounds.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/17/2021